Citation Nr: 1742867	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  16-51 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to October 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted entitlement to service connection for hearing loss, assigning a 10 percent disability rating  and denied entitlement to service connection for tinnitus.  

The Board notes that, while the RO certified the appeal of the issue of entitlement to non-service-connected pension to the Board, the Veteran clearly stated on his substantive appeal (VA Form 9) that he only intended to appeal the issues of an increased disability rating for hearing loss and entitlement to service connection for tinnitus.  As such, the issue of entitlement to non-service-connected pension is not before the Board on appeal.

The Board finds that the issue of entitlement to TDIU has been raised by the record in connection with the Veteran's claim for an increased rating for the Veteran's hearing loss.  See October 2012 VA Audiological examination.  As such, the Board has taken jurisdiction over this issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for tinnitus and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's service-connected bilateral hearing loss has been manifested by no more than Level IX hearing acuity in his right ear and no more than Level II hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating - Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by pure tone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to the VA rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examination reports, however, are required to include full descriptions of the functional effects caused by a hearing disability.  Martinak, 21 Vet. App. at 455.

Other than in exceptional cases of hearing loss, VA arrives at the proper designation of hearing loss in each ear by mechanical application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear. 

Special provisions apply in instances of exceptional hearing loss.  See 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA in 38 C.F.R. § 4.85, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a).  

The Veteran was provided an audiological examination in October 2012.  The examiner noted Veteran's reports of difficulty hearing and understanding what people say to him, particularly in the right ear.  The results of audiometric testing in decibels were as follows:

              HERTZ

500
1000
2000
3000
4000
RIGHT
50
55
60
70
80
LEFT
25
35
45
50
60

The average pure tone threshold for the right ear was 66 decibels.  The average pure tone threshold for the left ear was 48 decibels.  Maryland CNC speech recognition scores were 40 percent for the right ear and 88 percent for the left ear.  These results do not reflect exceptional hearing loss as defined in 38 C.F.R. § 4.86.

The Veteran's right ear hearing loss met the criteria for an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a).  As such, the results when consulting Tables VI and VIa result in Level IX hearing loss for the right ear.  His left ear hearing loss, consulting Table VII, was a Level II hearing loss.  Applying these levels to Table VII provides a 10 percent rating for the Veteran's hearing loss.  See 38 C.F.R. § 4.85.

The Board notes that the VA examination report included a description of the functional effects caused by the Veteran's hearing disability.  Martinak, 21 Vet. App. at 455.  In addition, while the Veteran has contended that his rating is not reflective of the level of his hearing loss, he has not contended that his hearing loss has worsened since the October 2012 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  As such, this examination is adequate for rating purposes.  There is no evidence demonstrating that the Veteran's hearing loss meets the criteria for an increased disability rating.  See 38 C.F.R. §§ 4.85, 4.86.  The preponderance of the evidence is against the claim for an increased disability rating for hearing loss; there is no doubt to be resolved; and an increased rating is not warranted.


ORDER

A disability rating in excess of 10 percent for bilateral hearing loss is denied.






REMAND

The Veteran has contended that he has tinnitus that is related to service or to his service-connected hearing loss.  While he denied tinnitus at an October 2012 VA examination, he then clearly contended that he did have tinnitus, and felt that it should be service-connected just as his hearing loss has been.  See October 2016 VA Form 9.  The Board observes that tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Since the Veteran apparently denied tinnitus at the time of his examination, the October 2012 VA examiner did not provide a nexus opinion.

On remand, an addendum opinion should be obtained as to whether the Veteran's tinnitus is related to service or to his service-connected hearing loss.

The claim for TDIU is inextricably intertwined with the issue of entitlement to service connection for tinnitus. Where a claim is inextricably intertwined with another claim, the claims must be adjudicated together. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an addendum opinion from the VA audiologist who provided the Veteran's October 2012 VA examination to determine the etiology of the Veteran's tinnitus.  If that examiner is not available, request an opinion from a similarly qualified examiner.  

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether: 

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus was caused by or is etiologically related to any incident of active duty, including noise exposure which has been conceded; and 

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus has been caused (in whole or in part) by, aggravated (has undergone a measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by, his service-connected hearing loss.

If the Veteran's current tinnitus has been aggravated by his service-connected hearing loss, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  For the purposes of this opinion, the examiner must assume the Veteran experiences symptoms of tinnitus.

The absence of evidence of treatment for or reports of tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


